Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 30, 2017

                                      No. 04-17-00712-CR

                                 Walter Peterson HARDISON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4837
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

        The trial court imposed sentence on November 3, 2016. Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed on December 19, 2016. TEX. R.
APP. P. 26.2(a)(1). Appellant did not file his notice of appeal until October 25, 2017. Because
appellant did not timely file a notice of appeal, it appears that we lack jurisdiction over this
appeal.

        We, therefore, ORDER appellant to show cause on or before November 13, 2017 why
this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.



                                                     _________________________________
                                                     Karen Angelini, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2017.
___________________________________
Keith E. Hottle
Clerk of Court